DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2, 18 are objected to because of the following informalities: 	Claims 2 and 18 recites “distinct.,” 	It seems the period is typo before the comma.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims, 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,1,3,4,5,6,7,9,10,11,8,12,13,14,15,16,18,12,20,17 of U.S. Patent No. US 10,313,336 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below
Claims, 1-6,8,12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,1,2,3,4,5,19,21,22,23 of U.S. Patent No. US US9,322,974 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below

Instant Application
US 10,313,336 B2
US9,322,974 B1
With respect to Claim 1A system comprising: 	a first personal digital key (PDK) including a profile uniquely associated with a first entity, the first PDK associated with a group during configuration, the group acting as a potential 

profile uniquely associated with a first entity, the first PDK associated with 
a group during configuration, the group acting as a potential search criterion 
and expediting the configuration by indicating one or more settings associated 
with the group with which the first PDK is associated;  a reader configured to 
wirelessly communicate with the first PDK to receive location information of 
the first PDK;  a tracking server configured to communicate with the reader, 
the tracking server configured to track location information of the first PDK 
associated with the first entity, the location information received from the 
reader;  and a computing device configured to receive the group as a search 
criterion, communicate with the tracking server, and display a graphical 
representation of a location of the first PDK associated with the first entity 
and a location of a second PDK associated with a second entity, the second PDK 
not associated with the group, the graphical representation of the location of 
the first PDK visually distinguished from the graphical representation of the 
location of the second PDK. 

1.  A system for tracking an object, the system comprising: a personal digital key (PDK) including a profile uniquely associated with the object, the 
PDK associated with a group during configuration, the association with the group acting as a potential search criterion and the association with the group 
expediting the configuration process of the personal digital key by adopting one or more settings associated with the group with which the PDK is associated;  a reader configured to wirelessly communicate with the PDK, the reader receiving profile information from the PDK;  a tracking server configured to communicate with the reader, the tracking server configured to 
track and log location information of the PDK associated with the object, the location information received from the reader;  and a computing device 
configured to communicate with the reader and the tracking server, the computing device configured to display data on a display device responsive to 
receiving the location information from the reader, the displayed data including a graphical representation of the location of the object and another tracked object, and, responsive to a selection of the object, the graphical representation of the object's location is visually distinguished from the graphical representation of another tracked object's location. 

With respect to Claim 2The system of claim 1, wherein the graphical representation includes a location of a second PDK, the second PDK not associated with the group, wherein the graphical representation of the first PDK and the second PDK is distinct., and wherein the first entity is one of a first object and a first user, and the second entity is one of a second object and a second user.
1.  A system comprising: a first personal digital key (PDK) including a 
profile uniquely associated with a first entity, the first PDK associated with 
a group during configuration, the group acting as a potential search criterion 
and expediting the configuration by indicating one or more settings associated 
with the group with which the first PDK is associated;  a reader configured to 
wirelessly communicate with the first PDK to receive location information of 
the first PDK;  a tracking server configured to communicate with the reader, 
the tracking server configured to track location information of the first PDK 
associated with the first entity, the location information received from the 
reader;  and a computing device configured to receive the group as a search 
criterion, communicate with the tracking server, and display a graphical 
representation of a location of the first PDK associated with the first entity 
and a location of a second PDK associated with a second entity, the second PDK 
not associated with the group, the graphical representation of the location of 
the first PDK visually distinguished from the graphical representation of the 
location of the second PDK. 

1.  A system for tracking an object, the system comprising: a personal digital key (PDK) including a profile uniquely associated with the object, the 
PDK associated with a group during configuration, the association with the group acting as a potential search criterion and the association with the group 
expediting the configuration process of the personal digital key by adopting one or more settings associated with the group with which the PDK is associated;  a reader configured to wirelessly communicate with the PDK, the reader receiving profile information from the PDK;  a tracking server configured to communicate with the reader, the tracking server configured to 
track and log location information of the PDK associated with the object, the location information received from the reader;  and a computing device 
configured to communicate with the reader and the tracking server, the computing device configured to display data on a display device responsive to 
receiving the location information from the reader, the displayed data including a graphical representation of the location of the object and another tracked object, and, responsive to a selection of the object, the graphical representation of the object's location is visually distinguished from the graphical representation of another tracked object's location. 

With respect to Claim 3The system of claim 1, 	wherein the computing device is further configured to display a search interface to receive the search criterion, and to display a result set of one or more entities that satisfy the search criterion, the result set of one or more entities including the first entity associated with the first PDK. 
3.  The system of claim 1, wherein the computing device is further 
configured to display a search interface to receive the search criterion, and 
to display a result set of one or more entities that satisfy the search 
criterion, the result set of one or more entities including the first entity 
associated with the first PDK.
    2.  The system of claim 1, wherein the computing device is further configured to display a search interface to receive a search query, wherein the 
search query includes an identifier associated with the object during configuration as a search criterion and to display a result set of one or more objects that satisfy the search query. 

	With respect to Claim 4The system of claim 1, further comprising: 	an alert server, 	the alert server configured to automatically provide updates and alerts for monitored entities.
4.  The system of claim 1, further comprising: an alert server, the alert 
server configured to automatically provide updates and alerts for monitored 
entities.
   3.  The system of claim 1, further comprising: an alert server, the alert 
server configured to automatically provide updates and alerts for monitored 
objects. 

With respect to Claim 5The system of claim 4, 	wherein the alert server is further configured to receive data from an alert editor, wherein the data received from the alert editor includes an alert identifier and entity associated with the alert identifier.
5.  The system of claim 4, wherein the alert server is further configured 
to receive data from an alert editor, wherein the data received from the alert 
editor includes an alert identifier and entity associated with the alert 
identifier.
4.  The system of claim 3, wherein the alert server is further configured 
to receive data from an alert editor, wherein the data received from the alert 
editor includes alert identifiers and objects associated with the alert 
identifiers. 

With respect to Claim 6The system of claim 4, 	wherein in response to the alert server receiving information indicating that a monitored PDK, or sensor data associated with the monitored PDK, is outside a predefined range, or has entered the predefined range, or that the monitored PDK is unexpectedly detected or not detected, the alert server further configured to generate an alert.  
6.  The system of claim 4, wherein in response to the alert server 
receiving information indicating that a monitored PDK, or sensor data 
associated with the monitored PDK, is outside a predefined range, or has 
entered the predefined range, or that the monitored PDK is unexpectedly 
detected or not detected, the alert server further configured to generate an 
alert.
5.  The system of claim 3, wherein in response to the alert server 
receiving information indicating that a monitored PDK is outside or has entered 
a predefined range or that the a monitored PDK is unexpectedly detected or not 
detected, the alert server is further configured to generate an alert. 
With respect to Claim 7The system of claim 4, 	wherein an alert creates a response at a monitored entity to one or more of identify the monitored entity associated with the alert and identify a type of alert. 
   7.  The system of claim 4, wherein an alert creates a response at a 
monitored entity to help identify the monitored entity associated with the 
alert, a type of alert, or both.

With respect to Claim 8The system of claim 1, 	wherein the graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes location or moves between floorplans. 
9.  The system of claim 1, wherein the graphical representation of the 
location of the first PDK associated with the first entity is displayed in 
real-time on one or more floor plans and the graphical representation is 
updated to continuously display the location of the first PDK associated with 
the first entity as the first PDK associated with the first entity changes 
location or moves between floorplans.
19.  The system of claim 18, wherein the data displayed on the display 
device includes the location of the identified target object and one or more 
floorplans of one or more monitored areas and wherein the tracking server 
updates the data displayed to continuously display the location of the identified target object as the identified target object changes location or 
moves between floorplans.
With respect to Claim 9The system of claim 1, 	wherein the graphical representation includes a graphical representation of a location of a third entity associated with the received search criterion.
  10.  The system of claim 1, wherein the graphical representation includes a 
graphical representation of a location of a third entity associated with the 
received search criterion. 


With respect to Claim 10The system of claim 1, 	wherein the graphical representation of the location of the first PDK associated with the first entity includes historical location information associated with the first PDK associated with the first entity. 
    11.  The system of claim 1, wherein the graphical representation of the 
location of the first PDK associated with the first entity includes historical 
location information associated with the first PDK associated with the first 
entity.

With respect to Claim 11The system of claim 4, 	wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans of one or more monitored areas when the first PDK is within one or more of a predefined range of the second PDK and closest to a second PDK, responsive to an alert associated with the second PDK.
8.  The system of claim 4, wherein the graphical representation includes 
the location of the first PDK associated with the first entity and one or more 
floorplans of one or more monitored areas when the first PDK is within a 
predefined range of, or closest to, the second PDK, responsive to an alert 
associated with the second PDK.

With respect to Claim 12A method comprising: 	receiving a search query including one or more search criterion associated with a first personal digital key (PDK), the first PDK associated with a first entity, the first PDK associated with a group during configuration, the association with the group acting as a potential search criterion and the association with the group expediting the configuration by indicating one or more settings associated with the group with which the first 
PDK is associated;  	receiving information indicating a location of the first PDK, the first PDK associated with the first entity;  and 	generating a graphical representation of the location of the first PDK associated with the first entity. 

A method comprising: receiving a search query including one or more 
search criterion associated with a first personal digital key (PDK), the first 
PDK associated with a first entity, the first PDK wirelessly communicating with 
a reader, the first PDK associated with a group during configuration, the 
association with the group acting as a potential search criterion and the 
association with the group expediting the configuration by indicating one or 
more settings associated with the group with which the first PDK is associated;  
receiving location information of the first PDK associated with the first 
entity;  and generating a graphical representation of a location of the first 
PDK associated with the first entity and a location of a second PDK associated 
with a second entity, the second PDK not associated with the group, the 
graphical representation of the location of the first PDK visually 
distinguished from the graphical representation of the location of the second 
PDK.
21.  A method for tracking an object, the method comprising: receiving a 
search query, wherein the search query includes at least one identifier 
associated with the object, wherein the object is carrying a personal digital 
key (PDK) and the PDK is associated with the object and wirelessly 
communicating with a receiver/decoder circuit (RDC), the PDK associated with a 
group during configuration, the association with the group acting as a 
potential search criterion and the association with the group expediting the 
configuration process by adopting one or more settings associated with the 
group with which the PDK is associated;  retrieving information from a tracking 
server, the information including location information of the PDK associated 
with the object;  generating a graphical representation of a floorplan of a 
monitored area;  generating a graphical representation of a location of the 
object and another tracked object on the floorplan;  and receiving a selection 
of the object, wherein, responsive to the selection of the object, the 
graphical representation of the object's location is visually distinguished 
from a graphical representation of another tracked object's location. 

With respect to Claim 13The method of claim 12, further comprising: 	generating a search interface for receiving the search query, wherein the search query includes the group as the search criterion.
  13.  The method of claim 12, further comprising: generating a search 
interface for receiving the search query, wherein the search query includes the 
group as a search criterion.
22.  The method of claim 21, further comprising: generating a search 
interface for receiving the search query, wherein the search query includes an 
identifier associated with the object during configuration as a search 
criteria;  and generating a result set of one or more objects that satisfy the 
search query.
With respect to Claim 14The method of claim 12, further comprising: 	monitoring information associated with one or more monitored PDKs including the first PDK;  and 	providing one or more of an alert and an alarm. 
14.  The method of claim 12, further comprising: monitoring information 
associated with one or more monitored PDKs;  and providing one or more of an 
alert and an alarm.
23.  The method of claim 21, further comprising: monitoring the information 
retrieved from the tracking server and providing alerts and alarms.
With respect to Claim 15The method of claim 14, 	wherein the one or more of the alert and the alarm is provided in response to receiving information indicating that a monitored PDK, or sensor data associated with the monitored PDK, is outside a predefined range, or has entered the predefined range, or that the monitored PDK is unexpectedly detected or not detected.
15.  The method of claim 14, wherein the one or more of an alert and an 
alarm is provided in response to receiving information indicating that a 
monitored PDK, or sensor data associated with the monitored PDK, is outside a 
predefined range, or has entered the predefined range, or that the monitored 
PDK is unexpectedly detected or not detected.

With respect to Claim 16The method of claim 14, further comprising: 	creating a response at a monitored entity to help identify the monitored entity associated with the alert or alarm, a type of alert or alarm, or both. 

16.  The method of claim 14, further comprising: creating a response at a 
monitored entity to help identify the monitored entity associated with the 
alert or alarm, a type of alert or alarm, or both.

With respect to Claim 17The method of claim 12, 	wherein the generated graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display a graphical representation of the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes location or moves between floorplans.
18.  The method of claim 12, wherein the generated graphical representation 
of the location of the first PDK associated with the first entity is displayed 
in real-time on one or more floor plans and the graphical representation is 
updated to continuously display a graphical representation of the location of 
the first PDK associated with the first entity as the first PDK associated with 
the first entity changes location or moves between floorplans.

With respect to Claim 18The method of claim 12, 	wherein the generated graphical representation includes a graphical representation of a location of a second PDK, the second PDK not associated with the group, wherein the graphical representation of the first PDK and the second PDK is distinct, and wherein the
12.  A method comprising: receiving a search query including one or more 
search criterion associated with a first personal digital key (PDK), the first 
PDK associated with a first entity, the first PDK wirelessly communicating with 
a reader, the first PDK associated with a group during configuration, the 
association with the group acting as a potential search criterion and the 
association with the group expediting the configuration by indicating one or 
more settings associated with the group with which the first PDK is associated;  
receiving location information of the first PDK associated with the first 
entity;  and generating a graphical representation of a location of the first 
PDK associated with the first entity and a location of a second PDK associated 
with a second entity, the second PDK not associated with the group, the 
graphical representation of the location of the first PDK visually 
distinguished from the graphical representation of the location of the second 
PDK.

With respect to Claim 19The method of claim 12, 	wherein the generated graphical representation includes historical location information associated with the first PDK associated with the first entity. 
   20.  The method of claim 12, wherein the generated graphical representation 
includes historical location information associated with the first PDK 
associated with the first entity.

With respect to Claim 20The method of claim 14, 	wherein generated graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans of one or more monitored areas when the first PDK is within a predefined range of, or closest to, a second PDK, responsive to an alert associated with the second PDK.

17.  The method of claim 14, wherein generated graphical representation 
includes the location of the first PDK associated with the first entity and one 
or more floorplans of one or more monitored areas when the first PDK is within 
a predefined range of, or closest to, the second PDK, responsive to an alert 
associated with the second PDK.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, 14-16, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 7 recites “wherein an alert creates a response at a monitored entity to one or more of identify the monitored entity associated with the alert and identify a type of 
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 12-14, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anonymously (Method and Apparatus for Mobile Identity Authentication) in view of Brown (US 2009/0121890 A1).	With respect to Claim 1 Anonymously teaches	A system comprising (See Fig 1): 	a first personal digital key (PDK) (See Fig 1 Component 107a Personal Identity document and Fig 6 Component 601 digital personal identity document) including a profile uniquely associated with a first entity (See Para[0029] the personal identity document 107 is digital 107a or physical 107n and is used by an identity subject as identification), the first PDK associated with a group during configuration, the group acting as a potential search criterion and expediting the configuration by indicating one or more settings associated with the group with which the first PDK is associated (See Fig 6 Component 609 and Para[0078]);  and 	a computing device configured to receive the group as a search criterion  (See Fig 6 Component 605) and 	However Anonymously is silent to the language of	display a graphical representation of a location of the first PDK associated with the first entity. 	Nevertheless Brown teaches	display a graphical representation of a location of the first PDK associated with the first entity. (See Para[0066] For example, one application 720A might be a location tracking application with a graphical user interface that shows the current position or trail of the PDK.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have a display of the location such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously because displaying the location would allow one to know where the PDK is located.	With respect to Claim 3 Anonymously teaches 	The system of claim 1, 	wherein the computing device is further configured to display a search interface to receive the search criterion, and to display a result set of one or more entities that satisfy the search criterion, the result set of one or more entities including the first entity associated with the first PDK (See Fig 6). 	With respect to Claim 4 Anonymously is silent to the language of	The system of claim 1, further comprising: 	an alert server, 	the alert server configured to automatically provide updates and alerts for monitored entities.	Nevertheless Brown teaches	an alert server (See Para[0049]), 	the alert server configured to automatically provide updates and alerts for monitored entities (See Para[0068] Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically update, since it has been held that broadly providing a mechanical or automatic means ).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have alerts such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously, because providing updates and alerts would let one know if a signal has changed. 	With respect to Claim 12 Anonymously teaches	A method comprising: 	receiving a search query including one or more search criterion associated with a first personal digital key (PDK) (See Fig 1 Component 107a Personal Identity document and Fig 6 Component 601 digital personal identity document), the first PDK associated with a first entity(See Para[0029] the personal identity document 107 is digital 107a or physical 107n and is used by an identity subject as identification), the first PDK associated with a group during configuration, the association with the group acting as a potential search criterion and the association with the group expediting the configuration by indicating one or more settings associated with the group with which the first 
PDK is associated (See Fig 6 Component 609 and Para[0078]);  	receiving information indicating a location of the first PDK, the first PDK associated with the first entity (See Para[0037]);  and 	However Anonymously is silent to the language of	generating a graphical representation of the location of the first PDK associated (See Para[0066] For example, one application 720A might be a location tracking application with a graphical user interface that shows the current position or trail of the PDK.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and generate a graphical representation of the location of the first PDK such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously because displaying the location would allow one to know where the PDK is located.
	With respect to Claim 13 Anonymously teaches	The method of claim 12, further comprising: 	generating a search interface for receiving the search query, wherein the search query includes the group as the search criterion (See Fig 6). 	With respect to Claim 14 Anonymously is silent to the language of	The method of claim 12, further comprising: 	monitoring information associated with one or more monitored PDKs including the first PDK;  and 	providing one or more of an alert and an alarm. 	Nevertheless Brown teaches	monitoring information associated with one or more monitored PDKs including the first PDK;  and 	providing one or more of an alert and an alarm. (See Para[0068] [0049]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and have alerts such as that of Brown.	One of ordinary skill would have been motivated to modify Anonymously, because providing updates and alerts would let one know if a signal has changed. 	With respect to Claim 19 Anonymously teaches	The method of claim 12, 	wherein the generated graphical representation includes historical location information associated with the first PDK associated with the first entity (See Para[0049]). 

Claims 5-11, (15-17, 20) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anonymously (Method and Apparatus for Mobile Identity Authentication) in view of Brown (US 2009/0121890 A1) as applied to claims 1, 12 above, and further in view of Smith (US 2007/0247366 A1).	With respect to Claim 5 Anonymously is silent to the language of	The system of claim 4, 	wherein the alert server is further configured to receive data from an alert editor, wherein the data received from the alert editor includes an alert identifier and entity associated with the alert identifier. 	Nevertheless Smith teaches	wherein the alert server is further configured to receive data from an alert editor, wherein the data received from the alert editor includes an alert identifier and entity associated with the alert identifier (See Para[0115] and [0142]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anomously and include an alert identifier and entity such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously , because an alert identifier and entity would allow various possible alerts.	With respect to Claim 6 Anonymously is silent to the language of	The system of claim 4, 	wherein in response to the alert server receiving information indicating that a monitored PDK, or sensor data associated with the monitored PDK, is outside a predefined range, or has entered the predefined range, or that the monitored PDK is unexpectedly detected or not detected, the alert server further configured to generate an alert.   	Nevertheless Smith teaches	wherein in response to the alert server receiving information indicating that a monitored PDK, or sensor data associated with the monitored PDK, is outside a predefined range, or has entered the predefined range, or that the monitored PDK is unexpectedly detected or not detected, the alert server further configured to generate an alert.   (See Para[0113])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and generate an alert such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because knowing if the device is in a restricted area would allow one to monitor the area.	With respect to Claim 7 Anonymously is silent to the language of	The system of claim 4, 	wherein an alert creates a response at a monitored entity to one or more of identify the monitored entity associated with the alert and identify a type of alert. 	Nevertheless Smith teaches	wherein an alert creates a response at a monitored entity to one or more of identify the monitored entity associated with the alert and identify a type of alert. (See Para[0113])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously creates a response at a monitored entity such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because alerting at a monitored entity would allow that location to be notified.	With respect to Claim 8 Anonymously teaches	The system of claim 1, 	wherein the graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes location or moves between floorplans. 	Nevertheless Smith teaches	wherein the graphical representation of the location of the first PDK associated with the first entity is displayed in real-time on one or more floor plans and the graphical representation is updated to continuously display the location of the first PDK associated with the first entity as the first PDK associated with the first entity changes location or moves between floorplans. (See Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and display in real-time such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because displaying in real-time would allow one to accurately observe the current situation.	With respect to Claim 9 Anonymously is silent to the language of	The system of claim 1, 	wherein the graphical representation includes a graphical representation of a location of a third entity associated with the received search criterion.	 Nevertheless Smith teaches	wherein the graphical representation includes a graphical representation of a location of a third entity associated with the received search criterion. (See Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and display in real-time such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because displaying in real-time would allow one to accurately observe the current situation.	With respect to Claim 10 Anonymously is silent to the language of	The system of claim 1, 	wherein the graphical representation of the location of the first PDK associated with the first entity includes historical location information associated with the first PDK associated with the first entity. 	Nevertheless Smith teaches	wherein the graphical representation of the location of the first PDK associated with the first entity includes historical location information associated with the first PDK associated with the first entity. (See [0195] and Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and include historical location information such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because displaying in real-time would allow one to accurately observe the current situation.	With respect to Claim 11 Anonymously is silent to the language of	The system of claim 4, 	wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans of one or more monitored areas when the first PDK is within one or more of a predefined range of the second PDK and closest to a second PDK, responsive to an alert associated with the second PDK. 	Nevertheless Smith teaches	wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans of one or more monitored areas when the first PDK is within one or more of a predefined range of the second PDK and closest to a second PDK, responsive to an alert associated with the second PDK (See Para[0192], [0114]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because, such a graphical representation would enhance the accuracy of locations.		With respect to Claim 15 Anonymously is silent to the language of	The method of claim 14, 	wherein the one or more of the alert and the alarm is provided in response to receiving information indicating that a monitored PDK, or sensor data associated with the monitored PDK, is outside a predefined range, or has entered the predefined range, or that the monitored PDK is unexpectedly detected or not detected. 	Nevertheless Smith teaches	wherein the one or more of the alert and the alarm is provided in response to receiving information indicating that a monitored PDK, or sensor data associated with the monitored PDK, is outside a predefined range, or has entered the predefined range, or that the monitored PDK is unexpectedly detected or not detected. (See Para[0113])	It would have been obvious to one of ordinary skill in the art at the time of filing to (See Para[0114] Examiner notes, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987).)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and create a response at a monitored entity such as that of Smith	One of ordinary skill would have been motivated to modify Anonymously, because an indicator would help identify the alarm.
 
(See Para[0113] and Claim 210)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously and display in real-time such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because displaying in real-time would allow one to accurately observe the current situation.	With respect to Claim 20 Anonymously is silent to the language of		The method of claim 14, 	wherein generated graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans of one or more monitored areas when the first PDK is within a predefined range of, or closest to, a second PDK, responsive to an alert associated with the second PDK.	Nevertheless Smith teaches	wherein generated graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans of one or more monitored areas when the first PDK is within a predefined range of, or closest to, a second PDK, responsive to an alert associated with the second PDK. (See Para[0192], [0114]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Anonymously wherein the graphical representation includes the location of the first PDK associated with the first entity and one or more floorplans such as that of Smith.	One of ordinary skill would have been motivated to modify Anonymously because, such a graphical representation would enhance the accuracy of locations.	Examiner notes that the prior art fails to teach the limitations of Claim 2.	Examiner notes that prior art could not be applied to Claim 18 due to the 35 U.S.C, § 112 b Rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863